Citation Nr: 1453162	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) or depressive disorder. 

2.  Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1971, including service in Vietnam.  His awards and decorations include the Combat Infantryman Badge (CIB).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran testified at a Videoconference hearing before the undersigned in October 2014.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A diagnosis of PTSD is not warranted pursuant to DSM-IV and the preponderance of the evidence is against a finding that depressive disorder or any other psychiatric disability is related to service or that any psychosis manifested to a compensable degree within one year following separation from service.  

2.  The medical opinion that ED is not etiologically related to service-connected diabetes mellitus diagnosed more than 15 years after the onset of ED is persuasive evidence that is unfavorable to the claim on any basis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014). 

2.  The criteria for service connection for ED have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  A Veteran seeking to establish service connection for PTSD must show a current medical diagnosis of PTSD, and evidence of a causal relationship between the currently-diagnosed PTSD symptomatology and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, that disability shall be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for a Psychiatric Disability

The Veteran was drafted into service in 1969.  At induction examination in March 1969, he reported that had an ulcer and "nervous trouble."  The psychiatric examination was normal on entrance examination.  The Veteran was not treated for "nerves" or depression in service.  The February 1971 separation examination appears to have not conducted any psychiatric examination as neither normal or abnormal is indicated for a clinical psychiatric evaluation.  

By his own report, the Veteran did not seek medical evaluation or treatment for any psychiatric disability until 2009, nearly 40 years after service separation.  In 2010 and 2011, the Veteran regularly sought treatment for a psychiatric disability.  He was provided with medication for depression and medication to help him sleep, as he considered flashbacks and inability to sleep as his highest priority symptoms.  

On August 2010 VA examination, the Veteran was diagnosed with depressive disorder, not otherwise specified.  The examiner could find no direct evidence relating it to service.  The examiner could not find a clear pattern of PTSD on evaluation.  The examiner did not find "full evidence" of PTSD.  The examiner noted that the Veteran complained of depressive symptoms on the induction physical.  For that reason, the examiner concluded, it was less likely now that current depression was related to service.  The examiner noted that the Veteran's objective testing was "invalid" due to magnification or over-reporting of unlikely symptoms.  The Veteran described himself as enjoying social situations.  He reported mild problems with irritability, depressed mood, and sadness.  He reported intermittent suicidal ideation without plan or intent.  He complained of nightmares and intrusive memories of Vietnam, but he did not report other symptoms consistent with a full pattern of PTSD.  Cognitive function was intact.

At a March 2012 VA examination, the examiner reported that there continued to be no objective evidence or data to support a diagnosis of PTSD, including because the Veteran did not report avoidance behavior.  The examiner diagnosed depressive disorder, not otherwise specified.  Objective testing results were invalid due to over-endorsing symptoms and endorsement of symptoms not typical of PTSD and were found to be suggestive of feigning of symptoms.  Review of the medical record revealed that the previous treatment for PTSD was based on a subjective report of symptoms, with no use of objective measures to validate PTSD as an appropriate diagnosis.  The Veteran had symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner reviewed the medical record and found that the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  There continued to be no evidence to support the diagnosis of PTSD.  The previous diagnosis of PTSD by other providers was based solely on subjective reporting of symptoms with no collection of objective data or measures to support the clinical diagnosis.  The Veteran reported nightmares and intrusive memories, but did not report other symptoms consistent with a diagnosis of PTSD.  He met the DSM-IV diagnostic criteria for a diagnosis of depressive disorder due to mild problems with irritability, depressed mood, and sadness.  However, those symptoms could not be directly related to service.  The opinion was based on extensive review of the claims file and mental health records, objective testing, previous examinations, subjective reporting of symptoms, the DSM-IV diagnostic criteria, and the training and expertise of the examiner.

At an October 2014 hearing, the Veteran explained that, even though the mental health treatment and medications were helpful, there was no funding for travel to therapy, so he wasn't able to participate in group therapy.  He described symptoms and related them to combat experiences in Vietnam.

The treating providers saw the Veteran on multiple occasions.  Each examining provider saw the Veteran only once.  Examiners who conducted the August 2010 and March 2012 VA examinations stated that there was no objective evidence that linked PTSD or any psychiatric disorder to service.  However, the examiners noted the use of objective examination techniques to confirm or rule out a specific diagnosis, which were not used by the treating physicians.

Treating providers agreed that the Veteran had a depressive disorder, but did not rule out PTSD.  The treating providers did not set forth the etiology of a depressive order or PTSD.  One consulting provider conducted one "objective" examination and ruled out PTSD.  The examiner also concluded, that, since the Veteran was over-reporting symptoms, it was not likely that depressive disorder was related to service.

The Board has considered the evidence of record and finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted pursuant to DSM-IV.  The VA examiner persuasively explained why the diagnoses of PTSD in the treatment records was less valid as it was based on subjective reporting of symptoms.  The examiner also explained that the objective testing was indicative of over-reporting of symptoms.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The other treating physicians did not specifically apply the DSM-IV criteria in making a diagnosis of PTSD and did not explain whether or not the Veteran met the specific criteria.  The Board finds that the VA examiner's opinion is the most persuasive because of the thoroughness of the examinations and the use of objective testing.

In addition, that examiner found that the depressive disorder was not related to service.  The examiner noted no treatment until 2010, which the Veteran has also stated.  The length of time following service before treatment for a claimed disability is sought is a factor to be considered in claims for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the VA examiners' opinions that found no relationship between service and the depressive disorder are the most persuasive evidence in this case.

Lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report the presence or symptoms and their duration.  Lay persons are competent to provide opinions on medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The issue of diagnosis and causation mental disorders are medical determinations outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to report symptoms, he is not competent to diagnose any mental disorder or to provide an etiology opinion.  
The Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  The preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.  The preponderance of the evidence is against a finding that depressive disorder or any other currently present psychiatric disability is related to service or that any psychosis manifested to a compensable degree within one year following separation from service.  Accordingly, the claim for service connection for a psychiatric disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for ED

The Veteran contends that current ED results from service-connected diabetes mellitus, or from medications used to treat diabetes mellitus or other service-connected disability.

The Veteran has reported that he first began noticing ED when he was about 42, approximately 15 years after his service separation in the mid-1980s.  The VA examiner who conducted August 2010 VA examination noted the Veteran's history of diabetes, diagnosed in 2003, hyperlipidemia diagnosed in 2003, and hypertension diagnosed in 2008.  The examiner discussed the known risk factors for ED, noting that many causes, such as trauma, surgery, or cancer, were not present in this case.  The examiner concluded that, because of the interval of more than 15 years between the onset of ED and the diagnosis of diabetes or use of medication to treat diabetes, it was more likely that ED was due to the Veteran's age than to diabetes or any medication used to treat diabetes.  The Board finds that opinion is persuasive and there is no contrary competent opinion of record.

The Veteran has not submitted any no competent evidence that relates ED to service or to any service-connected disability.  The Veteran is competent to report the presence or symptoms and their duration.  Lay persons are competent to provide opinions on medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The issue of diagnosis and causation ED are medical determinations outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to report symptoms of ED, he is not competent to provide an etiology opinion.  The Veteran has reported that he first had problems with ED in the 1980s, many years separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that ED was incurred in service or is due to or aggravated by any service-connected disability.  Therefore, the claim for service connection for ED must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2010 and November 2010 and he specifically replied indicating receipt of the November 2010 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

The Veteran's hearing testimony before the Board in 2014 shows that the Veteran was aware of each theory of service connection applicable to the claim.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran provided a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for depressive disorder is denied.

Entitlement to service connection for ED is denied.



____________________________________________
      Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


